Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed December 14, 2021 is acknowledged.  Claims 15 and 21-22 are canceled. Claims 1-14 and 16-20 are pending. Claims 8, 11, 13 and 18-20 are withdrawn with traverse (filed 2/11/19) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/11/19.
3.	Claims 1-7, 9-10, 12, 14 and 16-17 are under examination with respect to SEQ ID NOs:1-2 for species of sequence, PACAP for species of agent, serine for species of substitution, PAC1 agonist for species of agonist, disaccharide for species of carbohydrate and lactose for species of saccharide in this office action.
4.	Applicant’s arguments filed on December 14, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Priority

5.	The priority for the glycopeptide: 1-HsDGIFTDSYSRYRKQLAVKKYLAAVLS*-28 is Aug 14, 2013. The priority for the claimed glycopeptide with different combinations of 4, X5 and X7 of SEQ ID NO:4 as recited in claim 1 in instant application is Nov 5, 2018. 

Claim Rejections/Objections Withdrawn
6.	The objection to claim 15 is moot because the claim is canceled.
The rejection of claim 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claim is canceled.
The rejection of claim 15 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Shandler (US2013/0096050) as evidenced by During et al. (US20040092432) and Sola et al. (BioDrugs, 2010; 24:9-21) in view of Griffith (Ann. Rev. Biochem., 1986; 55:855-78) and Norgren et al. (J. Org. Chem., 2006; 71:6814-6821) is moot because the claim is canceled.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Shandler (US2013/0096050) as evidenced by During et al. (US20040092432) and Sola et al. (2010) in view of Griffith (1986) and Norgren et al. (2006) as applied to claims 1, 7, 9-10, 12 and 14-17 above, and further in view of Polt et al. (US7803764) is moot because the claim is canceled.
The provisional rejection of claim 15on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/637702 is moot because the claim is canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on December 14, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-7, 9-10, 12, 14 and 16-17 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-7, 9-10, 12 and 14-17 as amended encompass a genus of glycopeptide comprising a peptide that is covalently linked to a saccharide comprising 1-8 carbohydrates and having a formula of H**S*DX4X5FX7DS*YS*RYRKQX17AVKKYLAAX26X27X28 (SEQ ID NO:4) with at least one amino acid residue that is glycosylated; **: optionally acetylated; *: D/L-isomer and optionally glycosylated; X4: Gly,Ala, D-Ala, Sar, b-Ala or diaminovaleric acid; X5: ILeu, Val, Leu, L-tert-Leu, L-nor-Val, L-Nor-Leu, Gly, Sar, D/L-Ala, D/L-N-Methyl-Ala; X7: Thr X17: Met or L-Nor-Leu; X26: Val or Leu; X27: Leu or Ser that is optionally glycosylated and X28: absent or Ser that is optionally glycosylated. 
Claims 7, 9-10 and 12 encompass a genus of the claimed glycopeptide that is a PAC1 agonist or PAC1 and VPAC1 agonist or with PAC1 binding affinity/ agonist activity of less than about 10nM.

On p. 7 of the response, Applicant argues that there is no functional requirement in independent claim 1 and the specification discloses examples of the claimed glycopeptides in Tables 1 and 2 and a skilled artisan would readily know how conservative amino acid substations in view of Exhibit A (Wikipedia: Conservative replacement). 
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP 2163-2163.02, the specification fails to provide sufficient description and/or evidence to demonstrate that Applicant is in possession of the claimed genus of glycopeptides because:
i. The structural and functional correlation between other glycopepetides recited in the claims and the glycopeptides of SEQ ID NOs: 1-2 or SEQ ID NOs: 48-51 are unknown because a single amino acid modification on a peptide/polypeptide can change or abolish the activity or binding ability of the peptide/polypeptide as evidenced by Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Pawson et al. (Science, 2003; 300:445-452, cited previously) and as also evidenced by Applicant’s own admission (see SEQ ID NOs:52-55 in table 2 of the instant specification). 

Based on Applicant’s own admission on table 2 of the specification, a single amino acid can abolish or change the activity of the glycopeptide of SEQ ID NO:4 or SEQ ID NO:1 (PACAP-38) or SEQ ID NO:2 or 48 (PACAP-27), for example SEQ ID NO ID NOs: 52-55 (see table 2 of the specification). The glycopeptide of SEQ ID NOs: 52-55 have either an opposite effect to SEQ ID NO:48 or no activity (see paragraph [0074], table 2). 
Since the structural and functional correlation between other glycopepetides recited in the claims and the glycopeptides of SEQ ID NOs: 1-2 or SEQ ID NOs: 48-51 are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention because of the complexity of the interaction between ligands and receptors, difficulty of designing mutants having a predicting activity, less predictability when multiple mutations are introduced, requirement of actual analysis in cells to validate the predictive data in view of Alaoui-lsmaili et al. (2009), Guo et al. (2004) and Pawson et al. (2003), table 2 and paragraphs [0075]-[0076] and [0080] of the instant specification. 
ii. Claims 7, 9-10 and 12 recite that the claimed glycopeptide is a PAC1 agonist or a selective PAC1 and VPAC1 agonist or with PAC1 binding affinity/agonist activity of less than about 10nM. 

iii. The specification provides no description of the conserved regions which are critical to the function of the claimed genus, no description of the sites at which variability may be tolerated and no information regarding the relation of the structure of other glycopeptides recited in the claims to the function of SEQ ID NOs: 1-2 or SEQ ID NOs: 48-55. The specification provides no structurally and functionally relationship between other glycopeptides recited in the claims and the glycopeptides of SEQ ID NOs: 1-2 or SEQ ID NOs: 48-51.  Since the structural and functional correlation between other glycopepetides recited in the claims and the glycopeptides of SEQ ID NOs: 1-2 or SEQ ID NOs: 48-51 are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention because of the complexity of the interaction between ligands and receptors, difficulty of designing mutants having a predicting activity, less predictability when multiple mutations are 
Thus, the claims have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-7, 9-10, 12 and 14-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 & 103

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
	Claims 1, 7, 9-10, 12, 14 and 16-17 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over 
Shandler (US2013/0096050; was issued as US9782454) as evidenced by During et al. (US20040092432) and Sola et al. (BioDrugs, 2010; 24:9-21) in view of Griffith (Ann. Rev. Biochem., 1986; 55:855-78) and Norgren et al. (J. Org. Chem., 2006; 71:6814-6821). The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 1, 7, 9-10, 12, 14 and 16-17 as amended are drawn to a glycopeptide comprising a peptide that is covalently linked to a saccharide comprising 1-8 carbohydrates, and having a formula of H**S*DX4X5FX7DS*YS*RYRKQX17AVKKYLAAX26X27X28 (SEQ ID NO:4) with at least one amino acid residue that is glycosylated; 
**: optionally acetylated; 
*: D/L-isomer and optionally glycosylated; 
X4: Gly,Ala, D-Ala, Sar, b-Ala or diaminovaleric acid; 
X5: ILeu, Val, Leu, L-tert-Leu, L-nor-Val, L-Nor-Leu, Gly, Sar, D/L-Ala, D/L-N-Methyl-Ala; 
X7: Thr or Ala; 
X17: Met or L-Nor-Leu; 
X26: Val or Leu; 
X27: Leu or Ser that is optionally glycosylated and 
X28: absent or Ser that is optionally glycosylated.

	On p. 7-11 of the response, Applicant argues that none of the cited references either alone or in combination anticipates or renders the claims obvious because claim 1 only requires at least one glycosylated amino acid, which is glycosylated serine and no other amino acid and Sandler provides a list of analog (paragraphs [0031] and [0038]), and does not teach specific glycosylated peptides as in presently pending claims or specific guidance on which amino acid residue needs to be glycosylated or what type of saccharide should be used, which require a lot of experimentation to arrive at the claimed glycosylated peptides. Applicant further argues that the claimed invention is directed to glycosylated peptides that can readily penetrate the blood-brain barrier (BBB) for treatment of neurodegenerative diseases such as ALS, PD, AD, HD, migraine, traumatic brain injury, stroke and other forms of dementia but none of the cited reference teach this objective. Applicant further cites Verdeggal Bros. v. Union Oil Co. of California, PPG Industries Inc. v. Guardian Industries Corp., Elan Pharms, Inc. v. Mayo Found., Genetech, Inc. v. Novo NordiskAIS, In re Elsner, KSR, Intl Co. v. Teleflex, Graham v. John Deere Co. of Kansas, In re Merck & Co., Inc. in support of arguments. 
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2131 and MPEP §§2105-2107.03, MPEP §2141, MPEP2141-I, MPEP2141-II, the basic factual inquires of Graham v. John Deere Co. and MPEP §2141.01-2147.03, Shandler does teach the claimed glycopeptide or render the claimed polypeptide obvious because:
**: optionally acetylated; *: D/L-isomer and optionally glycosylated”. 
SEQ ID NO:4 			1 H**S*DX4X5FX7DS*YS*RYRKQX17AVKKYLAAX26X27X28          28
PACAP1-38(SEQ ID NO:1)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27GKRYKQRVKNK 38
PACAP1-27(SEQ ID NO:2)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27            27
                  

In addition, the limitation “wherein at least one amino acid residue is glycosylated” is not limited to one amino acid Serine that is glycosylated and is also not limited to S*2, S*9, S*11, X27 and/or X28  in the formula of SEQ ID NO:4 that is optionally glycosylated but also encompasses amino acid residues within SEQ ID NO:4 that can be glycosylated. Further, X28 is absent or serine that is optionally glycosylated.
ii. Shandler teaches the claimed glycopeptide because:
    i) Shandler teaches a composition comprising a PACAP-27 peptide (instant SEQ ID NO:2), a PACAP-38 peptide (instant SEQ ID NO:1) or a VIP peptide (instant SEQ ID NO:3) with one or more amino acid substitutions and their analogs thereof, and wherein the one or more amino acid substitutions include glycosylated analogs or glycosylated serine, N-acetylglucosaminyl-L-serine, N-acetyl-L-galactosaminyl-L-serine or tri-O-acetyl-GlcNAcJ3-serine (See paragraphs [0230]-[0231]; [0292], table 1; [0293]; [0037]-[0038], [0040]-[0041]; [0045]; p. 128-129; [0186]-[0190]; in particular). 
PACAP1-38(SEQ ID NO:1)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27GKRYKQRVKNK 38
PACAP1-27(SEQ ID NO:2)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27            27


  ii) The glycopeptide disclosed by Shandler also meets the limitations “a PAC1 agonist with binding affinity/agonist activity less than about 10nM” as in claims 7, 9-10 and 12 because the glycopeptide of PAPCAP-27/38 and their analogs disclosed by Shandler are identical to the claimed glycopeptides, and thus these limitations are inherent features of the glycopeptides of Shandler and is also evidenced by instant SEQ ID NO:48 shown in table 2 of the instant specification. 
iii) Shandler also teaches that the saccharide comprises 1-3 carbohydrates including monosaccharide, disaccharide and different saccharides including glucose, maltose, lactose…GalNAc as in claim 14-15 and 17 (see [0186]-[0187], in particular). Further, the glycosylated PACAP-38 or glycosylated PACAP-27 peptide inherently possess one carbohydrate or saccharide as in claims 14-15 and 17 as evidenced by Sola et al. (see p. 3-5, protein glycosylation. BioDrugs, 2010; 24:9-21).

Thus, claims 1, 7, 9-10, 12, 14 and 16-17 are anticipated by Shandler. 

iii. Even if the glycopeptide disclosed by Shandler requires beta-amino acids and the claimed glycopeptide contains only alpha-amino acid and does not include any beta-amino acids, the claimed glycopeptide would still be obvious over the glycopeptide disclosed by Shandler in view of Griffith because beta-amino acids are analogs of alpha-amino acids (i.e. naturally occurring amino acids) and have the same bioactivity as alpha-amino acids in peptides  as taught by Griffith (see p. 872-874, Griffith, Annu Rev Biochem.,1986;55:855-78) and Norgren et al. (see p.6815-6816, Norgren et al. J.Org.Chem., 2006; 71:6814-6821). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to make the claimed glycopeptide using alpha-amino acids, not beta-amino acids in the glycopeptide disclosed by Shandler with an expectation of success because Shandler teach the claimed glycopeptide as set forth above, and Griffith and Norgren teach that the beta-amino acids are analogs of alpha-amino acids (i.e. naturally occurring amino acids) and 
Thus, it is obvious to combine two prior art elements according known glycopeptides to yield predictable results, simply substitute one known element for another (alpha-amino acids vs beta-amino acids) to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because beta-amino acids are analogs of alpha-amino acids (i.e. naturally occurring amino acids) and have the same bioactivity as alpha-amino acids in peptides; and thus the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re 
Accordingly, the rejection of claims 1, 7, 9-10, 12, 14 and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Shandler as evidenced by During and Sola in view of Griffith and Norgren is maintained. 

Claim Rejections - 35 USC § 103
10.	Claims 1-7, 9-10, 12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shandler (US2013/0096050; was issued as US9782454) as evidenced by During et al. (US20040092432) and Sola et al. (2010) in view of Griffith (1986) and Norgren et al. (2006) as applied to claims 1, 7, 9-10, 12 and 14-17 above, and further in view of Polt et al. (US7803764). The rejection is maintained for the reasons made of record and the reasons set forth below. 
On p. 12-14 of the response, Applicant argues that Sandler is not an enabling reference because it provides a laundry list and is directed to analogs of naturally occurring polypeptide comprising alpha amino acids and beta-amino acids. Applicant argues that a skilled artisan would not be motivated to combine the teaching of Polt (US7803764) with the teaching of Sandler because the analogs of naturally occurring polypeptide comprising alpha and beta amino acids disclosed by Sandler would 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. For the reasons set forth above, Shandler, Griffith and Norgren do teach the glycopeptide recited in claims 1, 7, 9-10, 12 and 14-17.
ii. The difference between claims 1-7, 9-10, 12 and 14-17 and the teachings of Shandler, Griffith and Norgren is the number range of carbohydrates (i.e. 1-8 carbohydrates) included in the saccharide recited in claim 1, and serine/glycosylated serine or glycosylated with glucose/melibiose for X28 recited in claims 4-6.
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Polt is cited to support the limitation “the saccharide including 1-8 carbohydrates” as in claim 1.
iv. While Shandler, Griffith and Norgren do not explicitly teach that the number range of carbohydrates in the saccharide that is exactly identical to the claimed range:  Polt with the teachings of Shandler, Griffith and Norgren to generate a glycopeptide as instantly claimed with an expectation of success because glycosylation of therapeutic proteins at the C-terminus end of the protein by adding a serine or a glycosylated serine improves therapeutic efficacy of the proteins and crossing the BBB, and glycosylation at serine residue has been successfully used to generate such glycosylated therapeutic proteins for better therapeutic efficacy as taught by Polt and glycosylation at serine residue or glycosylation with a saccharide comprising 1-8 carbohydrates or 1-3 carbohydrates as recited in claims 1, 4-5, 14 and 17 have been successfully used to generate such glycosylated therapeutic proteins for better therapeutic efficacy as taught by Polt. Accordingly, the rejection of claims 1-7, 9-10, 12, 14 and 16-17 under 35 U.S.C. 103 as being unpatentable over Shandler in view of . 

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1, 7, 9-10, 12, 14 and 16-17 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/637702. The rejection is maintained for the reasons made of record and the reasons set forth below. 
	On p.13-14 of the response, Applicant argues that instant claims are obvious over claims 1-20 of copending Application No. 16/637702 because the peptide of SEQ ID NO:3 recited in claim 1 of copending Application No. 16/637702 is 27-mer peptide whereas the peptides of the instant claims are 28-mers and SEQ ID NO:4 is different from instant SEQ ID NO:4.
28 in the formula of instant SEQ ID NO:4 is either absent or serine that is optionally glycosylated. Thus, the glycopeptide recited in instant claim 1 can be 27-mer with a sequence identical to that the peptide of SEQ ID NO:3 in copending Application No. 16/637702 (see the sequence alignment).
Instant SEQ ID NO:4 		1 H**S*DX4X5FX7DS*Y  S*RYRKQX17AVK KYLAAX26X27X28 28
SEQ ID NO:3(16/181129)		1 H S DGI FT DS Y10S RYRKQX1AVK20KYLAAV X2  
                  

While not identical, the claims of the instant application and the copending application encompass an invention overlapping in scope. Accordingly, the provisional rejection of claims 1, 7, 9-10, 12, 14 and 16-17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/637702 is maintained. 




Conclusion

12.	NO CLAIM IS ALLOWED.




13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The sequence search results disclose as follows:
SEQ ID NO:4 			1 H**S*DX4X5FX7DS*YS*RYRKQX17AVKKYLAAX26X27X28          28
PACAP1-38(SEQ ID NO:1)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27GKRYKQRVKNK 38
PACAP1-27(SEQ ID NO:2)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27            27
Table 2
SEQ ID NO:48(PACAP1-27)(100)	1 HSDGIFTDSYSRYRKQMAVKKYLAAVL        27
SEQ ID NO:49(99)		1 HSDGIFTDSYSRYRKQLAVKKYLAAVLS(Mel)  28
SEQ ID NO:50(85)		1 HsDGIFTDSYSRYRKQNAVKKYLAAVLS(Glc)  28
SEQ ID NO:51(86)		1 HsDGIFTDSYSRYRKQNAVKKYLAAV-S(Glc)  27
SEQ ID NO:52(-79)		1 HsDGIFADSYSRYRKQNAVKKYLAA-LS(Glc)  27
SEQ ID NO:53(-71)		1 HsDGIFADSYSRYRKQNAVKKYLAAVLS(Glc)  28
SEQ ID NO:54(NC)		1 HsDGIFADSYSRYRKQNAVKKYLAAV-S(Glc)  27
SEQ ID NO:55(NC)		1 HsDGIFADSYSRYRKQNAVKKYLAAV-S(Glc)L 28
[AC-His1]PACAP1-27		1 HSDGIFTDSYSRYRKQMAVKKYLAAVL        27


[Ala2]PACAP1-27		1 HADGIFTDSYSRYRKQMAVKKYLAAVL        27
[Gly20]PACAP1-27		1 HSDGIFTDSYSRYRKQMAVGKYLAAVL        27
Ac-[Phe(pl)6, Nle17]PACAP1-27	1 HSDGIFTDSYSRYRKQNAVKKYLAAVL        27
VIP (SEQ ID NO:3)		1 HSDAVFTDNYTRLRKQMAVKYYLNSILN       28


61/865958-table 1
filed 8/14/13
1-PACAP1-27			1 HSDGIFTDSYSRYRKQMAVKKYLAAVL        27
2-VIP  				1 HSDAVFTDNYTRLRKQMAVKYYLNSILN       28
3				1 HsDGIFTDSYSRYRKQLAVKKYLAAVLS*      28
4				1 HsDAVFTDNYTRLRKQLAVKYYLNSILNS*     28
5				1 -----FTDSYSRYRKQLAVKKYLAAVLS*      23


PCT/US14/51143-table 1
1-PACAP1-27			1 HSDGIFTDSYSRYRKQMAVKKYLAAVL        27
2-VIP  				1 HSDAVFTDNYTRLRKQMAVKYYLNSILN       28
3				1 HsDGIFTDSYSRYRKQLAVKKYLAAVLS*      28
4				1 HsDAVFTDNYTRLRKQLAVKYYLNSILNS*     28
5				1 -----FTDSYSRYRKQLAVKKYLAAVLS*      23

L:L-nor-Leucine
s:D-Ser2

15/044924-table 1
PACAP1-27			1 HSDGIFTDSYSRYRKQMAVKKYLAAVL           27
PACAP1-27-S-G			1 HSDGIFTDSYSRYRKQMAVKKYLAAVS-O--D-Glc 27
PACAP6-27			1 -----FTDSYSRYRKQLAVKKYLAAVLS*         23
PACAP6-38			1 -----FTDSYSRYRKQLAVKKYLAAVLS*         23
PACAP6-27-S-G			1 -----FTDSYSRYRKQLAVKKYLAAVLS*         23
PACAP6-27-S-L 			1 -----FTDSYSRYRKQLAVKKYLAAVLS*         23
PACAP6-27-Alt			1 -----FTDSYSRYRKQLAVKKYLAAVLS*         23
PACAP6-27-S-G-Alt		1 -----FTDSYSRYRKQLAVKKYLAAVLS*         23

16/637702
PACAP1-27 (SEQ ID NO:3/5-6)	1 HSDGIFTDSYSRYRKQMAVKKYLAAVL/S    27
PACAP1-27V(SEQ ID NOs:7-13)	1 HSDGIFTDSYSRYRKQNAVKKYLAAVL/S    27
VIP (SEQ ID NO:4/14)		1 HSDAVFTDNYTRLRKQMAVKKYLNSILN     28
VIP-v (SEQ ID NOs:15-16)	1 HSDAVFTDNYTRLRKQNAVKKYLNSILN     28
SEQ ID NO:49
BGC10150
ID   BGC10150 standard; peptide; 28 AA.
XX
AC   BGC10150;
XX
DT   04-APR-2019  (first entry)
XX
DE   Pituitary adenylate cyclase activating peptide analog, SEQ ID 17.
XX
KW   antiparkinsonian; dopaminergic; neuron; parkinsons disease;
KW   protein therapy; therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   28
FT                   /note= "Optionally modified with lactose or melibiose or 
FT                   cellobiose"
XX
CC PN   WO2019032915-A1.
XX
CC PD   14-FEB-2019.
XX
CC PF   09-AUG-2018; 2018WO-US046136.
XX
PR   09-AUG-2017; 2017US-0543152P.
XX
CC PA   (UYAZ ) UNIV ARIZONA.
XX
CC PI   Polt RL,  Apostol C,  Heien ML,  Liu C;
XX
DR   WPI; 2019-15364N/15.
XX
CC PT   New glycopeptide analog of pituitary adenylate cyclase activating peptide
CC PT   or vasoactive intestinal peptide comprising specific sequence used to 
CC PT   treat symptom associated with Parkinson's disease or degeneration of 
CC PT   dopaminergic neurons.
XX
CC PS   Disclosure; Page 4; 30pp; English.
XX
CC   The present invention relates to a glycopeptide analog of pituitary 
CC   adenylate cyclase activating peptide or vasoactive intestinal peptide, 
CC   useful for treating Parkinson's disease. The invention further discloses:
CC   (1) a glycopeptide analog; (2) a pharmaceutical composition effective for
CC   treating symptoms associated with Parkinson's disease, said composition 
CC   comprising a therapeutically effective amount of the glycopeptide analog;
CC   (3) a method for treating a symptom associated with Parkinson's disease 
CC   in a subject in need thereof; and (4) a method for treating a symptom 
CC   associated with degeneration of dopaminergic neurons of the substantia 
CC   nigra pars compacia, in a subject in need thereof. The peptide and the 
CC   methods of the invention are useful for treating a symptom associated 
CC   with Parkinson's disease and treating a symptom associated with 
CC   degeneration of dopaminergic neurons of the substantia nigra pars 
CC   compacta in a subject, where the analog alleviates the symptom and the 
CC   subject is a mammal and the mammal is a human. The present sequence is a 
CC   Pituitary adenylate cyclase activating peptide (PACAP) analog , which is 
CC   used in the invention useful for treating Parkinson's disease.
XX
SQ   Sequence 28 AA;

  Query Match             100.0%;  Score 140;  DB 28;  Length 28;
  Best Local Similarity   100.0%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HSDGIFTDSYSRYRKQLAVKKYLAAVLS 28
              ||||||||||||||||||||||||||||
Db          1 HSDGIFTDSYSRYRKQLAVKKYLAAVLS 28

AAR32725
ID   AAR32725 standard; peptide; 27 AA.
XX
AC   AAR32725;
XX
DT   25-MAR-2003  (revised)
DT   22-JUN-1993  (first entry)
XX
DE   Leu17-PACAP27-NH2.
XX
KW   intracellular cAMP production; brain hypothalamus;
KW   adenosine 3',5'-cyclic monophosphate; cyclic AMP; nerve activating agent;
KW   gastric inhibitory activity.
XX
OS   Synthetic.
XX

FT   Misc-difference 17
FT                   /note= "replaces Met in PACAP38"
FT   Modified-site   27
FT                   /note= "amidated"
XX
CC PN   EP529487-A2.
XX
CC PD   03-MAR-1993.
XX
CC PF   19-AUG-1992;   92EP-00114102.
XX
PR   22-AUG-1991;   91JP-00211161.
XX
CC PA   (TAKE ) TAKEDA CHEM IND LTD.
XX
CC PI   Kitada C,  Watanabe T;
XX
DR   WPI; 1993-068566/09.
XX
CC PT   New PACAP polypeptide derivs. which stimulate c-AMP prodn. - also inhibit
CC PT   gastric activity, useful for treating neuropathy and repairing damaged 
CC PT   nerves.
XX
CC PS   Example 4; Page 10; 22pp; English.
XX
CC   Leu17-PACAP27-NH2 is an example of a PACAP38 deriv. of the invention. In 
CC   PACAP38, which is derived from brain hypothalami and testes, the 
CC   methionine at position 17 is liable to be oxidised. Substitution of the 
CC   methionine renders the peptide more stable to oxidation. The C-terminus 
CC   has also been truncated by 11 amino acids. The deriv. retains the cAMP-
CC   producing activity of PACAP38 so can be used as a nerve activating agent.
CC   It can also be used to inhibit gastric activity. See AAR32721-R32732. 
CC   (Updated on 25-MAR-2003 to correct PN field.)
XX
SQ   Sequence 27 AA;

  Query Match             97.1%;  Score 136;  DB 1;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HSDGIFTDSYSRYRKQLAVKKYLAAVL 27
              |||||||||||||||||||||||||||
Db          1 HSDGIFTDSYSRYRKQLAVKKYLAAVL 27

BGC10151
ID   BGC10151 standard; peptide; 28 AA.
XX
AC   BGC10151;
XX
DT   04-APR-2019  (first entry)
XX
DE   Glycopeptide analog sequence, SEQ ID 18.
XX
KW   antiparkinsonian; dopaminergic; neuron; parkinsons disease;
KW   protein therapy; therapeutic.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /note= "D-form residue"
FT   Modified-site   17
FT                   /label= Nle
FT   Modified-site   28
FT                   /note= "Modified with beta-D-glucoside"
XX
CC PN   WO2019032915-A1.
XX
CC PD   14-FEB-2019.
XX
CC PF   09-AUG-2018; 2018WO-US046136.
XX
PR   09-AUG-2017; 2017US-0543152P.
XX
CC PA   (UYAZ ) UNIV ARIZONA.
XX
CC PI   Polt RL,  Apostol C,  Heien ML,  Liu C;
XX
DR   WPI; 2019-15364N/15.
XX
CC PT   New glycopeptide analog of pituitary adenylate cyclase activating peptide
CC PT   or vasoactive intestinal peptide comprising specific sequence used to 
CC PT   treat symptom associated with Parkinson's disease or degeneration of 
CC PT   dopaminergic neurons.
XX
CC PS   Claim 17; Page 4; 30pp; English.

CC   The present invention relates to a glycopeptide analog of pituitary 
CC   adenylate cyclase activating peptide or vasoactive intestinal peptide, 
CC   useful for treating Parkinson's disease. The invention further discloses:
CC   (1) a glycopeptide analog; (2) a pharmaceutical composition effective for
CC   treating symptoms associated with Parkinson's disease, said composition 
CC   comprising a therapeutically effective amount of the glycopeptide analog;
CC   (3) a method for treating a symptom associated with Parkinson's disease 
CC   in a subject in need thereof; and (4) a method for treating a symptom 
CC   associated with degeneration of dopaminergic neurons of the substantia 
CC   nigra pars compacia, in a subject in need thereof. The peptide and the 
CC   methods of the invention are useful for treating a symptom associated 
CC   with Parkinson's disease and treating a symptom associated with 
CC   degeneration of dopaminergic neurons of the substantia nigra pars 
CC   compacta in a subject, where the analog alleviates the symptom and the 
CC   subject is a mammal and the mammal is a human. The present sequence is a 
CC   glycopeptide analog, which is used in the invention useful for treating 
CC   Parkinson's disease.
XX
SQ   Sequence 28 AA;

  Query Match             96.4%;  Score 135;  DB 28;  Length 28;
  Best Local Similarity   96.4%;  
  Matches   27;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 HSDGIFTDSYSRYRKQLAVKKYLAAVLS 28
              |||||||||||||||| |||||||||||
Db          1 HSDGIFTDSYSRYRKQXAVKKYLAAVLS 28

BHY29303
ID   BHY29303 standard; peptide; 28 AA.
XX
AC   BHY29303;
XX
DT   20-AUG-2020  (first entry)
XX
DE   Vasoactive intestinal peptide (VIP), SEQ 5.
XX
KW   Vasoactive intestinal peptide; antiinflammatory; colitis; crohns disease;
KW   gastrointestinal-gen.; genetically engineered microorganism;
KW   inflammatory bowel disease; prophylactic to disease; therapeutic;
KW   ulcerative colitis.
XX
OS   Unidentified.
XX
CC PN   WO2020139014-A2.
XX
CC PD   02-JUL-2020.
XX
CC PF   27-DEC-2019; 2019WO-KR018596.
XX
PR   28-DEC-2018; 2018KR-00173063.
XX
CC PA   (MEDY-) MEDYTOX INC.
XX
CC PI   Song JY,  Noh HJ,  Jung YR,  Kim YH,  Cho SK;
XX
DR   WPI; 2020-59432X/058.
XX
CC PT   New recombinant microorganism belonging to Lactobacillus genus, useful in
CC PT   composition for preventing or treating e.g. ulcerative colitis, comprises
CC PT   constitutive promoter, and foreign gene encoding vasoactive intestinal 
CC PT   peptide.
XX
CC PS   Disclosure; SEQ ID NO 5; 25pp; Korean.
XX
CC   The present invention relates to a novel recombinant microorganism 
CC   belonging to Lactobacillus genus useful in composition for preventing or 
CC   treating diseases such as from inflammatory bowel disease (ulcerative 
CC   colitis, or Crohn's disease ), and colitis. The recombinant microorganism
CC   comprises (a) a constitutive promoter and (b) a foreign gene encoding a 
CC   vasoactive intestinal peptide (VIP) operably linked to the promoter. The 
CC   invention also provides a composition comprising the recombinant 
CC   microorganism.
XX
SQ   Sequence 28 AA;

  Query Match             96.4%;  Score 135;  DB 30;  Length 28;
  Best Local Similarity   92.9%;  
  Matches   26;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HSDGIFTDSYSRYRKQLAVKKYLAAVLS 28
              ||||||||||||||||:||||||||||:
Db          1 HSDGIFTDSYSRYRKQMAVKKYLAAVLN 28

ADU97402
ID   ADU97402 standard; peptide; 38 AA.
XX

XX
DT   27-JAN-2005  (first entry)
XX
DE   Novel cytotoxic compound-related peptide #2183.
XX
KW   cytotoxin; cytostatic; antiarteriosclerotic; antiinflammatory;
KW   vasotropic; fibrosis; prostate hyperplasia; atherosclerosis; restenosis;
KW   cancer.
XX
OS   Unidentified.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   28
FT                   /note= "beta-alanine"
FT   Modified-site   38
FT                   /note= "C-terminal amide"
XX
CC PN   WO2004093807-A2.
XX
CC PD   04-NOV-2004.
XX
CC PF   21-APR-2004; 2004WO-US012200.
XX
PR   22-APR-2003; 2003US-0464528P.
XX
CC PA   (SCRC ) SAS SOC CONSEILS RECH & APPL SCI.
XX
CC PI   Dong ZX,  Shen Y,  Comstock JM,  Kim SH;
XX
DR   WPI; 2004-813763/80.
XX
CC PT   New targeted cytotoxic compounds useful for treating e.g. fibrosis, 
CC PT   benign prostatic hyperplasia and atherosclerosis, comprises a cytotoxic 
CC PT   moiety bound to a targeting moiety.
XX
CC PS   Claim 19; Page 313; 327pp; English.
XX
CC   This invention relates to novel targeted cytotoxic compounds which 
CC   comprise a cytotoxic moiety bound to a targeting moiety. The invention 
CC   may be useful for the production of compounds with a cytostatic, 
CC   antiarteriosclerotic, antiinflammatory or vasotropic activity acting as 
CC   somatostatin receptor radioligand binders. The invention may be useful 
CC   for the treatment of disease, for example fibrosis, benign prostatic 
CC   hyperplasia, atherosclerosis, restenosis, cancer (such as breast, colon, 
CC   pancreas, prostate, lung, small cell lung, ovarian, hematopoietic and 
CC   epidermal cancer) and disease associated with undesired proliferation of 
CC   cells that express at least one somatostatin-type, bombesin-type and LHRH
CC   -type receptors. The compounds have improved properties such as targeting
CC   specificity, systemic toxicity and pharmacokinetics. The present sequence
CC   is that of a peptide which may be used during the production of a 
CC   compound of the invention.
XX
SQ   Sequence 38 AA;

  Query Match             96.4%;  Score 135;  DB 5;  Length 38;
  Best Local Similarity   92.9%;  
  Matches   26;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HSDGIFTDSYSRYRKQLAVKKYLAAVLS 28
              ||||||||||||||||:||||||||||:
Db          1 HSDGIFTDSYSRYRKQMAVKKYLAAVLA 28

US-13-577-132-41
; Sequence 41, Application US/13577132
; Publication No. US20120309683A1
; GENERAL INFORMATION
;  APPLICANT: COY, David H.
;  APPLICANT:MADERDRUT, Jerome L.
;  APPLICANT:LI, Min
;  APPLICANT:BATUMAN, Vecihi
;  TITLE OF INVENTION: THE USE OF PITUITARY ADENYLATE CYCLASE-ACTIVATING POLYPEPTIDE
;  TITLE OF INVENTION:(PACAP) AND PACAP ANALOGS AS ADJUNCTIVE TREATMENTS WITH
;  TITLE OF INVENTION:INHIBITORS OF CALCINEURIN OR INHIBITORS OF THE MAMMALIAN TARGET
;  TITLE OF INVENTION:OF RAPAMYCIN (MTOR) COMPLEXES
;  FILE REFERENCE: 07005/013002
;  CURRENT APPLICATION NUMBER: US/13/577,132
;  CURRENT FILING DATE: 2012-08-03
;  PRIOR APPLICATION NUMBER: PCT/US2011/023930
;  PRIOR FILING DATE: 2011-02-07
;  PRIOR APPLICATION NUMBER: 61/337,679
;  PRIOR FILING DATE: 2010-02-05
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 41
;  LENGTH: 27
;  TYPE: PRT

;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:peptide
;  FEATURE:
;  NAME/KEY: MOD_RES
;  LOCATION: (2)..(2)
;  OTHER INFORMATION: D-Ser
;  FEATURE:
;  NAME/KEY: MOD_RES
;  LOCATION: (17)..(17)
;  OTHER INFORMATION: Nle
;  FEATURE:
;  OTHER INFORMATION: C-term amidated
US-13-577-132-41

  Query Match             97.1%;  Score 136;  DB 10;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HSDGIFTDSYSRYRKQLAVKKYLAAVL 27
              |||||||||||||||||||||||||||
Db          1 HSDGIFTDSYSRYRKQLAVKKYLAAVL 27
SEQ ID NO:51
BDO13654
ID   BDO13654 standard; peptide; 27 AA.
XX
AC   BDO13654;
XX
DT   06-APR-2017  (first entry)
XX
DE   PAC1 agonist peptide, SEQ ID 2.
XX
KW   PAC1 agonist; PACAP ligand;
KW   Pituitary adenylate cyclase-activating peptide; analgesic;
KW   antiparkinsonian; migraine; parkinsons disease; protein therapy;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2017027848-A1.
XX
CC PD   16-FEB-2017.
XX
CC PF   12-AUG-2016; 2016WO-US046900.
XX
PR   12-AUG-2015; 2015US-0204351P.
PR   12-AUG-2015; 2015US-0204371P.
XX
CC PA   (UYAZ ) ARIZONA BOARD OF REGENTS.
XX
CC PI   Polt R,  Jones EM,  Anglin B,  Heien ML,  Streicher JM;
XX
DR   WPI; 2017-124028/17.
XX
CC PT   New glycopeptide useful in drug for treating migraine and Parkinson's 
CC PT   disease, comprises pseudoproline residue.
XX
CC PS   Claim 59; SEQ ID NO 2; 51pp; English.
XX
CC   The present invention relates to a novel glycopeptide, useful in drug for
CC   treating migraine and Parkinson's disease. The invention also provides: 
CC   (1) a method for synthesizing a glycopeptide having at least one 
CC   pseudoproline residue; and (2) a method for enhancing a peptide ability 
CC   to cross a blood brain barrier (BBB), or peptides half-life. The present 
CC   sequence is a PAC1 agonist peptide (glycopeptide) derived from pituitary 
CC   adenylate cyclase-activating peptide (PACAP), which is used in the 
CC   invention for treating migraine and Parkinson's disease.
XX
SQ   Sequence 27 AA;

  Query Match             99.2%;  Score 131;  DB 24;  Length 27;
  Best Local Similarity   96.3%;  
  Matches   26;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 HSDGIFTDSYSRYRKQXAVKKYLAAVS 27
              |||||||||||||||| ||||||||||
Db          1 HSDGIFTDSYSRYRKQMAVKKYLAAVS 27

SEQ ID NO:52

ID   BDO13654 standard; peptide; 27 AA.
XX
AC   BDO13654;
XX
DT   06-APR-2017  (first entry)
XX
DE   PAC1 agonist peptide, SEQ ID 2.
XX
KW   PAC1 agonist; PACAP ligand;
KW   Pituitary adenylate cyclase-activating peptide; analgesic;
KW   antiparkinsonian; migraine; parkinsons disease; protein therapy;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2017027848-A1.
XX
CC PD   16-FEB-2017.
XX
CC PF   12-AUG-2016; 2016WO-US046900.
XX
PR   12-AUG-2015; 2015US-0204351P.
PR   12-AUG-2015; 2015US-0204371P.
XX
CC PA   (UYAZ ) ARIZONA BOARD OF REGENTS.
XX
CC PI   Polt R,  Jones EM,  Anglin B,  Heien ML,  Streicher JM;
XX
DR   WPI; 2017-124028/17.
XX
CC PT   New glycopeptide useful in drug for treating migraine and Parkinson's 
CC PT   disease, comprises pseudoproline residue.
XX
CC PS   Claim 59; SEQ ID NO 2; 51pp; English.
XX
CC   The present invention relates to a novel glycopeptide, useful in drug for
CC   treating migraine and Parkinson's disease. The invention also provides: 
CC   (1) a method for synthesizing a glycopeptide having at least one 
CC   pseudoproline residue; and (2) a method for enhancing a peptide ability 
CC   to cross a blood brain barrier (BBB), or peptides half-life. The present 
CC   sequence is a PAC1 agonist peptide (glycopeptide) derived from pituitary 
CC   adenylate cyclase-activating peptide (PACAP), which is used in the 
CC   invention for treating migraine and Parkinson's disease.
XX
SQ   Sequence 27 AA;

  Query Match             94.1%;  Score 128;  DB 24;  Length 27;
  Best Local Similarity   92.6%;  
  Matches   25;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 HSDGIFTDSYSRYRKQXAVKKYLAALS 27
              |||||||||||||||| ||||||||:|
Db          1 HSDGIFTDSYSRYRKQMAVKKYLAAVS 27

SEQ ID NO:48
BDO13653
ID   BDO13653 standard; peptide; 27 AA.
XX
AC   BDO13653;
XX
DT   06-APR-2017  (first entry)
XX
DE   Human pituitary adenylate cyclase-activating peptide, SEQ ID 1.
XX
KW   PACAP ligand; Pituitary adenylate cyclase-activating peptide; analgesic;
KW   antiparkinsonian; migraine; parkinsons disease; protein therapy;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017027848-A1.
XX
CC PD   16-FEB-2017.
XX
CC PF   12-AUG-2016; 2016WO-US046900.
XX
PR   12-AUG-2015; 2015US-0204351P.
PR   12-AUG-2015; 2015US-0204371P.
XX
CC PA   (UYAZ ) ARIZONA BOARD OF REGENTS.
XX
CC PI   Polt R,  Jones EM,  Anglin B,  Heien ML,  Streicher JM;
XX
DR   WPI; 2017-124028/17.

CC PT   New glycopeptide useful in drug for treating migraine and Parkinson's 
CC PT   disease, comprises pseudoproline residue.
XX
CC PS   Claim 59; SEQ ID NO 1; 51pp; English.
XX
CC   The present invention relates to a novel glycopeptide, useful in drug for
CC   treating migraine and Parkinson's disease. The invention also provides: 
CC   (1) a method for synthesizing a glycopeptide having at least one 
CC   pseudoproline residue; and (2) a method for enhancing a peptide ability 
CC   to cross a blood brain barrier (BBB), or peptides half-life. The present 
CC   sequence is a pituitary adenylate cyclase-activating peptide (PACAP), 
CC   which is used in the invention for treating migraine and Parkinson's 
CC   disease.
XX
SQ   Sequence 27 AA;

  Query Match             100.0%;  Score 137;  DB 24;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HSDGIFTDSYSRYRKQMAVKKYLAAVL 27
              |||||||||||||||||||||||||||
Db          1 HSDGIFTDSYSRYRKQMAVKKYLAAVL 27

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 24, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649